J-A17009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    G.V. HOMES, INC.                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVE A. FREMPONG AND AGNES                :
    FREMPONG                                   :
                                               :   No. 1236 EDA 2021
                       Appellants              :

                   Appeal from the Order Entered April 8, 2021
              In the Court of Common Pleas of Philadelphia County
                 Civil Division at No(s): 00206 Aug. Term 2019


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY PANELLA, P.J.:                        FILED SEPTEMBER 21, 2022

        Steve A. Frempong and Agnes Frempong appeal, pro se, from the order

denying their motion for post-trial relief after the trial court found in favor of

G.V. Homes, Inc., in this ejectment action. Because we conclude that we lack

jurisdiction, we quash.

        This case involves an extensive and meandering procedural history,

including appeals to both the Pennsylvania Commonwealth Court and this




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17009-22


Court.1 Briefly, the Frempongs2 were the owners of property located in the

city and county of Philadelphia. The Frempongs failed to pay real estate taxes

for the property for several years. See Complaint, 8/6/19, Exhibit A (indicating

that taxes on the property had been delinquent since 2002). In 2015, the City

of Philadelphia filed a petition for rule to show cause why the property should

not be sold free and clear from all liens, and in March 2016, the trial court

authorized a real estate tax lien sale on the property. G.V. Homes purchased

the property through the tax lien sale on December 19, 2017.

       The Frempongs refused to vacate the property or permit G.V. Homes to

enter the property, and ultimately, G.V. Homes filed a complaint in ejectment

and trespass on August 5, 2019. Additional litigation ensued.

       The trial court conducted a bench trial on March 17, 2021, after which

the trial court found in favor of G.V. Homes and awarded G.V. Homes

possession of the property. The Frempongs subsequently filed a motion for

post-trial relief requesting that the court dismiss the ejectment action, set



____________________________________________


1 See City of Phila. v. Frempong, 196 A.3d 282, 959 C.D. 2016 (Pa. Cmwlth.
filed Sept. 19, 2018) (unpublished memorandum); City of Phila. v.
Frempong, 227 A.3d 973, 68 C.D. 2019 (Pa. Cmwlth. filed Apr. 24, 2020)
(unpublished memorandum); City of Phila. v. Frempong, 239 A.3d 1150,
67 C.D. 2019 (Pa. Cmwlth. Filed August 27, 2020) (unpublished
memorandum); G.V. Homes v. Frempong, 2022 WL 2165557, 1577 EDA
2021 (Pa. Super. filed June 16, 2022) (unpublished memorandum).

2From the record, it appears that Steve was the sole owner of this property.
See Complaint, 8/6/19, Exhibit A. However, G.V. Homes named both Steve
and Agnes in their complaint; we will therefore refer to them collectively.

                                           -2-
J-A17009-22


aside the verdict, or conduct a new trial; the trial court denied the motion.

Additionally, upon praecipe of G.V. Homes, the trial court issued a writ of

possession. The instant appeal followed.

      As a preliminary matter, we must determine whether the Frempongs

have properly invoked this Court’s jurisdiction. See Brickman Grp., Ltd. v.

CGU Ins. Co., 829 A.2d 1160, 1163 (Pa. Super. 2003) (explaining that this

Court may raise a jurisdictional issue sua sponte). In a civil case, an appeal

“can only lie from judgments entered subsequent to the trial court’s

disposition of any post-verdict motions, not from the order denying post-trial

motions.” Johnston the Florist, Inc. v. TEDCO Const. Corp., 657 A.2d 511,

514 (Pa. Super. 1995) (en banc); see also Angelichio v. Myers, 110 A.3d

1046, 1048 (Pa. Super. 2015) (“As a general rule, this Court has jurisdiction

only over appeals taken from final orders.”). However, when a notice of appeal

is filed prior to the entry of a final judgment, appellate jurisdiction may be

perfected by the entry of judgment on the docket. See Johnston the Florist,

657 A.2d at 513; see also Pa.R.A.P. 905(a)(5) (“A notice of appeal filed after

the announcement of a determination but before the entry of an appealable

order shall be treated as filed after such entry and on the day thereof.”).

      Here, the Frempongs filed their notice of appeal from the order denying

their post-trial motion. Judgment was never entered in this case, and

therefore, our jurisdiction has never been perfected. Cf. Johnston the

Florist, 657 A.2d at 513. Accordingly, we quash the appeal.


                                     -3-
J-A17009-22


     Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/2022




                          -4-